Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 08/15/2022.  Claims 1, 25,27, 30-38 and 40-45 of which claims 1, 25 and 40 are independent were pending in this application and have been considered below., 
3.            Claims 1, 25 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of  Application No. 16644917 in view of Studer Christopher (PAR-Aware Large –Scale Multi-User MIMO-OFDM Downlink, IEEE Journal on selected areas in communications, arXiv: 1202.4034v3 [cs.IT], 4 Sep 2012)( see IDS) are withdrawn in view of the amendments.
Response to Arguments
4.            Applicant’s arguments, see Remarks, filed 08/15/2022, with respect to the rejection of  claims 1, 25, 26 and 38 under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. U.S. Patent App. Pub. No. 2018/0213510(see IDS) in view of Studer et al. “Democratic Representations” Version 1 (see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
5.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.         
6.            Authorization for this examiner's amendment was given in a telephone interview with Marc Macenko, Attorney for Applicants, Reg. No 71,261, on 08/23/2022.

7.         The application is amended as follows:
Claims 1, 25, 26, 31, 33,35-37, 42 and 44 are amended as follow:
1.	(Currently Amended) A method of operation of a Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system, comprising:
	for each carrier of two or more carriers, performing precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier, respectively; and
	processing the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system, the multi-carrier processing scheme providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches;
	wherein the multi-carrier processing scheme is a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme; and
	wherein, in order to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with the multi-carrier CRAM processing scheme, the processing circuitry is further operable to:
for each                                 
                                    c
                                
                            -th carrier of the two or more carriers:
o	for each                         
                            n
                        
                    -th frequency-domain precoded signal of the plurality of frequency-domain precoded signals for the                         
                            c
                        
                    -th carrier for                         
                            n
                            =
                            1
                            ,
                            …
                            ,
                            N
                        
                    , perform a frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier to provide an X-update output                         
                            
                                
                                    x
                                
                                
                                    n
                                    ,
                                    c
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                     for the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier for a                         
                            k
                        
                    -th iteration of the multi-carrier CRAM processing scheme;
o	reorder the X-update outputs,                         
                            
                                
                                    x
                                
                                
                                    n
                                    ,
                                    c
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , for the                         
                            c
                        
                    -th carrier for the plurality of frequency-domain precoded signals to thereby provide a plurality of antenna- domain vectors, each comprising                         
                            N
                        
                     frequency-domain samples, for the plurality of antenna branches, respectively;
transform the plurality of antenna-domain vectors from the frequency-domain to the time-domain to thereby provide a plurality of time-domain signals for the plurality of antenna branches, respectively; and
for each time-domain signal of the plurality of time-domain signals:
add a CP to the time-domain signal;
after adding the CP, perform channel filtering on the time-domain signal to provide a filtered signal; 
interpolate the filtered signal to a desired sampling rate to thereby provide an interpolated signal, wherein one or more samples at an end of the interpolated signal are missing;
copy, to the end of the interpolated signal, one or more samples from a front portion of the interpolated signal that correspond to the one or more samples that are missing, thereby replacing the one or more samples that are missing; and
after replacing the one or more samples that are missing, tune the interpolated signal to a desired frequency offset for the                                 
                                    c
                                
                            -th carrier to thereby provide a tuned signal for the respective antenna branch for the                                 
                                    c
                                
                            -th carrier; and
for each antenna branch of the plurality of antenna branches, combine the tuned signals for the antenna branch for the two or more carriers to provide the multi-carrier time-domain transmit signal for the antenna branch.

2-24.	(Canceled)

25.	(Currently Amended) A Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system, comprising:
	precoding circuitry operable to, for each carrier of two or more carriers, perform precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier, respectively; and
	processing circuitry operable to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system, the multi-carrier processing scheme providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches;
	wherein the multi-carrier processing scheme is a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme; and
	wherein, in order to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with the multi-carrier CRAM processing scheme, the processing circuitry is further operable to:
for each                                 
                                    c
                                
                            -th carrier of the two or more carriers:
o	for each                         
                            n
                        
                    -th frequency-domain precoded signal of the plurality of frequency-domain precoded signals for the                         
                            c
                        
                    -th carrier for                         
                            n
                            =
                            1
                            ,
                            …
                            ,
                            N
                        
                    , perform a frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier to provide an X-update output                         
                            
                                
                                    x
                                
                                
                                    n
                                    ,
                                    c
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                     for the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier for a                         
                            k
                        
                    -th iteration of the multi-carrier CRAM processing scheme;
o	reorder the X-update outputs,                         
                            
                                
                                    x
                                
                                
                                    n
                                    ,
                                    c
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                    , for the                         
                            c
                        
                    -th carrier for the plurality of frequency-domain precoded signals to thereby provide a plurality of antenna- domain vectors, each comprising                         
                            N
                        
                     frequency-domain samples, for the plurality of antenna branches, respectively;
transform the plurality of antenna-domain vectors from the frequency-domain to the time-domain to thereby provide a plurality of time-domain signals for the plurality of antenna branches, respectively; and
for each time-domain signal of the plurality of time-domain signals:
add a CP to the time-domain signal;
after adding the CP, perform channel filtering on the time-domain signal to provide a filtered signal; 
interpolate the filtered signal to a desired sampling rate to thereby provide an interpolated signal, wherein one or more samples at an end of the interpolated signal are missing;
copy, to the end of the interpolated signal, one or more samples from a front portion of the interpolated signal that correspond to the one or more samples that are missing, thereby replacing the one or more samples that are missing; and
after replacing the one or more samples that are missing, tune the interpolated signal to a desired frequency offset for the                                 
                                    c
                                
                            -th carrier to thereby provide a tuned signal for the respective antenna branch for the                                 
                                    c
                                
                            -th carrier; and
for each antenna branch of the plurality of antenna branches, combine the tuned signals for the antenna branch for the two or more carriers to provide the multi-carrier time-domain transmit signal for the antenna branch.

26.	(Canceled) 

27.	(Previously Presented) The MIMO OFDM transmitter system of claim 25 wherein in order to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with the multi-carrier processing scheme, the processing circuitry is further operable to:
perform, in a forward direction, CP insertion within each iteration of the multi-carrier processing scheme; and
perform, in a reverse direction, CP removal, wherein, in order to perform CP removal, the processing circuitry is further operable to, for each symbol:
combine a first-CP portion of the symbol that corresponds to the CP and a second-CP portion of the symbol that corresponds to samples from which the CP was derived into a new second-CP portion of the symbol; and
remove the first-CP portion of the symbol.

28.	(Canceled) 

29.	(Canceled) 

30.	(Previously Presented) The MIMO OFDM transmitter system of claim 25 wherein the processing circuitry is further operable to:
for each                                 
                                    m
                                
                            -th antenna branch of the plurality of antenna branches:
perform a time-domain Z-update procedure on the multi-carrier time-domain transmit signal for the                                 
                                    m
                                
                            -th antenna branch to provide a time-domain Z-update output                                 
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             for the                                 
                                    m
                                
                            -th antenna branch for a                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme; and
for each                                 
                                    c
                                
                            -th carrier of the two or more carriers:
for each                                 
                                    m
                                
                            -th antenna branch of the plurality of antenna branches:
tune the time-domain Z-update output                                 
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             for the                                 
                                    m
                                
                            -th antenna branch to baseband to thereby provide a time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier;
zero pad the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier;
after zero padding, decimate the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier to a desired sampling rate;
after decimating, perform CP removal on the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier; and
after performing CP removal, transform the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier from the time-domain to the frequency-domain to thereby provide a frequency-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier; and 
perform a reverse reordering on the frequency-domain Z-update outputs for the plurality of antenna branches for the                                 
                                    c
                                
                            -th carrier to thereby provide frequency-domain Z-update outputs                                 
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            (
                                            k
                                            )
                                        
                                    
                                
                             for the frequency-domain X-update procedures performed on a plurality of frequency-domain precoded signals for the                                 
                                    c
                                
                            -th carrier for a                                 
                                    (
                                    k
                                    +
                                    1
                                    )
                                
                            -th iteration of the multi-carrier CRAM processing scheme.

31.	(Currently Amended) The MIMO OFDM transmitter system of claim 30 wherein, in order to perform the time-domain Z-update procedure on the multi-carrier time-domain transmit signal for the                         
                            m
                        
                    -th antenna branch to provide the time-domain Z-update output                         
                            
                                
                                    Z
                                
                                
                                    m
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                     for the                         
                            m
                        
                    -th antenna branch for a                         
                            k
                        
                    -th iteration of the multi-carrier CRAM processing scheme, the processing circuitry is further operable to:
perform the time-domain Z-update procedure on the multi-carrier time-domain transmit signal for the                         
                            m
                        
                    -th antenna branch for the two or more carriers in accordance with:
                
                    
                        
                            Z
                        
                        
                            m
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            Z
                        
                        
                            m
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    +
                    
                        
                            Y
                        
                        
                            m
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    -
                    
                        
                            X
                        
                        
                            m
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme;
                                
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is a time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for a                                 
                                    (
                                    k
                                    -
                                    1
                                    )
                                
                            -th iteration of the multi-carrier CRAM processing scheme;
                                
                                    
                                        
                                            Y
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is for the                                 
                                    m
                                
                            -th antenna branch and is defined as:
                
                    
                        
                            Y
                        
                        
                            m
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        h
                                                    
                                                    
                                                        h
                                                        i
                                                        g
                                                        h
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                e
                                                                r
                                                                r
                                                                Y
                                                            
                                                            
                                                                m
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                        ×
                                        
                                            
                                                e
                                                r
                                                r
                                                Y
                                            
                                            
                                                m
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        ,
                                         
                                        i
                                        f
                                         
                                        
                                            
                                                
                                                    
                                                        e
                                                        r
                                                        r
                                                        Y
                                                    
                                                    
                                                        m
                                                    
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        >
                                        
                                            
                                                T
                                                h
                                            
                                            
                                                h
                                                i
                                                g
                                                h
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        h
                                                    
                                                    
                                                        l
                                                        o
                                                        w
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                e
                                                                r
                                                                r
                                                                Y
                                                            
                                                            
                                                                m
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                         
                                        
                                            
                                                e
                                                r
                                                r
                                                Y
                                            
                                            
                                                m
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        ,
                                         
                                        i
                                        f
                                         
                                        
                                            
                                                
                                                    
                                                        e
                                                        r
                                                        r
                                                        Y
                                                    
                                                    
                                                        m
                                                    
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        <
                                        
                                            
                                                T
                                                h
                                            
                                            
                                                l
                                                o
                                                w
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                            h
                                                        
                                                        
                                                            l
                                                            o
                                                            w
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    ,
                                                     
                                                    i
                                                    f
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    e
                                                                    r
                                                                    r
                                                                    Y
                                                                
                                                                
                                                                    m
                                                                
                                                                
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                    =
                                                    0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                            Y
                                                        
                                                        
                                                            m
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    ,
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            

wherein:
                        
                            
                                
                                    e
                                    r
                                    r
                                    Y
                                
                                
                                    m
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            2
                            ∙
                            
                                
                                    X
                                
                                
                                    m
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Z
                                
                                
                                    m
                                
                                
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                        
                    ;
and
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is the multi-carrier time-domain transmit signal for the                                 
                                    m
                                
                            -th antenna branch for the two or more carriers for the k-th iteration of the multi-carrier CRAM processing scheme;
                                
                                    
                                        
                                            e
                                            r
                                            r
                                            Y
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is an output of the time-domain Z-update function for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    k
                                
                            -th iteration of the CRAM algorithm;
                                
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            h
                                            i
                                            g
                                            h
                                        
                                    
                                
                             is an upper clipping threshold; and
                                
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                            o
                                            w
                                        
                                    
                                
                             is a lower clipping threshold.

32.	(Previously Presented) The MIMO OFDM transmitter system of claim 30 wherein, in order to perform CP removal on the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier, the processing circuitry is further operable to:
remove, from the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier, a first portion of the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier that corresponds to the CP of the respective time-domain signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier; and
for each sample in the first portion that has a magnitude that is less than that of a respective sample in a second portion of the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier that corresponds to a portion of the respective time-domain signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier from which the CP was derived, replace the respective sample in the second portion with the sample in the first portion.    

33.	(Currently Amended) The MIMO OFDM transmitter system of claim 25 wherein, in order to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier, the processing circuitry is further operable to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in accordance with:
                
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    =
                    
                        
                            C
                        
                        
                            n
                            ,
                            c
                        
                    
                    ⋅
                    
                        
                            z
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                        
                        
                            Z
                            F
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             is the X-update output for the                                 
                                    c
                                
                            -th carrier for a                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme for the                                 
                                    n
                                
                            -th frequency-domain precoded signal;
                                
                                    
                                        
                                            C
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is a projection matrix for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier that is defined as                                 
                                    
                                        
                                            C
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                    =
                                    I
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             where                                 
                                    I
                                
                             is an identity matrix,                                 
                                    
                                        
                                            P
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                
                             is a zero-forcing precoding matrix applied to the                                 
                                    n
                                
                            -th frequency-domain input signal of the plurality of frequency-domain input signals for the                                 
                                    c
                                
                            -th carrier during precoding to provide the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier, and                                 
                                    
                                        
                                            H
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is a channel matrix for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             is a Z-update output for the                                 
                                    c
                                
                            -th carrier for a                                 
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            -th iteration of a Z-update procedure for the                                 
                                    n
                                
                            -th frequency-domain precoded signal; and
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                
                             is the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier.

34.	(Previously Presented) The MIMO OFDM transmitter system of claim 25 wherein the multi-carrier CRAM processing scheme incorporates multi-cell interference scenarios.

35.	(Currently Amended) The MIMO OFDM transmitter system of claim 34 wherein, in order to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier, the processing circuitry is further operable to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in accordance with:
                
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                H
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        I
                                                        n
                                                        t
                                                        r
                                                        a
                                                        ,
                                                        n
                                                        ,
                                                        c
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                H
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        I
                                                        n
                                                        t
                                                        e
                                                        r
                                                        ,
                                                        n
                                                        ,
                                                        c
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            †
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                s
                                            
                                            
                                                n
                                                ,
                                                c
                                            
                                        
                                    
                                
                                
                                    
                                        0
                                    
                                
                            
                        
                    
                    +
                    
                        
                            I
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        H
                                                                    
                                                                    ^
                                                                
                                                            
                                                            
                                                                I
                                                                n
                                                                t
                                                                r
                                                                a
                                                                ,
                                                                n
                                                                ,
                                                                c
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        H
                                                                    
                                                                    ^
                                                                
                                                            
                                                            
                                                                I
                                                                n
                                                                t
                                                                e
                                                                r
                                                                ,
                                                                n
                                                                ,
                                                                c
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    †
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                H
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        I
                                                        n
                                                        t
                                                        r
                                                        a
                                                        ,
                                                        n
                                                        ,
                                                        c
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                H
                                                            
                                                            ^
                                                        
                                                    
                                                    
                                                        I
                                                        n
                                                        t
                                                        e
                                                        r
                                                        ,
                                                        n
                                                        ,
                                                        c
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            z
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             is the X-update output for the                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of a desired cell in a wireless communication system for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is a channel matrix for a MIMO channel for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the desired cell for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            e
                                            r
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is a channel matrix for a MIMO channel for interference from an interfering cell in the wireless communication system for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            s
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is an                                 
                                    n
                                
                            -th frequency-domain input signal of the plurality of frequency-domain input signals of the desired cell for the                                 
                                    c
                                
                            -th carrier;
                                
                                    I
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                H
                                                                            
                                                                            ^
                                                                        
                                                                    
                                                                    
                                                                        I
                                                                        n
                                                                        t
                                                                        r
                                                                        a
                                                                        ,
                                                                        n
                                                                        ,
                                                                        c
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                H
                                                                            
                                                                            ^
                                                                        
                                                                    
                                                                    
                                                                        I
                                                                        n
                                                                        t
                                                                        e
                                                                        r
                                                                        ,
                                                                        n
                                                                        ,
                                                                        c
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            †
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        H
                                                                    
                                                                    ^
                                                                
                                                            
                                                            
                                                                I
                                                                n
                                                                t
                                                                r
                                                                a
                                                                ,
                                                                n
                                                                ,
                                                                c
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        H
                                                                    
                                                                    ^
                                                                
                                                            
                                                            
                                                                I
                                                                n
                                                                t
                                                                e
                                                                r
                                                                ,
                                                                n
                                                                ,
                                                                c
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             is a projection matrix for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier where                                 
                                    I
                                
                             is an identity matrix; and
                                
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             is a Z-update output for a                                 
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            -th iteration of a Z-update procedure for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of the desired cell for the                                 
                                    c
                                
                            -th carrier.

36.	(Currently Amended) The MIMO OFDM transmitter system of claim 34 wherein, in order to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier, the processing circuitry is further operable to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in accordance with:
                
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    =
                    
                        
                            Κ
                        
                        
                            c
                        
                    
                    ∙
                    
                        
                            
                                
                                    H
                                
                                ^
                            
                        
                        
                            I
                            n
                            t
                            r
                            a
                            ,
                            n
                            ,
                            c
                        
                        
                            H
                        
                    
                    
                        
                            s
                        
                        
                            n
                            ,
                            c
                        
                    
                    -
                    
                        
                            I
                            -
                            
                                
                                    Κ
                                
                                
                                    c
                                
                            
                            ∙
                            
                                
                                    Θ
                                
                                
                                    c
                                
                            
                            -
                            
                                
                                    Κ
                                
                                
                                    c
                                
                            
                            ∙
                            
                                
                                    Λ
                                
                                
                                    c
                                
                            
                        
                    
                    
                        
                            z
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             is the X-update output for the                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of a desired cell of a wireless communication system for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                
                             is defined as                                 
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            I
                                                            n
                                                            t
                                                            r
                                                            a
                                                            ,
                                                            n
                                                            ,
                                                            c
                                                        
                                                        
                                                            H
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            I
                                                            n
                                                            t
                                                            r
                                                            a
                                                            ,
                                                            n
                                                            ,
                                                            c
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            Λ
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                             where                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is known and is a channel matrix for a MIMO channel for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the desired cell for the                                 
                                    c
                                
                            -th carrier, and                                 
                                    
                                        
                                            Λ
                                        
                                        
                                            c
                                        
                                    
                                
                             is a covariance matrix defined as                                 
                                    
                                        
                                            Λ
                                        
                                        
                                            c
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            e
                                            r
                                            ,
                                            n
                                            ,
                                            c
                                        
                                        
                                            H
                                        
                                    
                                    
                                        
                                            ∙
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            e
                                            r
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             where                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            e
                                            r
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is unknown and is a channel matrix for a MIMO channel for interference from an interfering cell in the wireless communication system for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                        
                                            H
                                        
                                    
                                
                             is a Hermitian transpose of the channel matrix                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                            ;
                                
                                    
                                        
                                            s
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is an                                 
                                    n
                                
                            -th frequency-domain input signal of the plurality of frequency-domain input signals of the desired cell for the                                 
                                    c
                                
                            -th carrier;
                                
                                    I
                                    -
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    ∙
                                    
                                        
                                            Θ
                                        
                                        
                                            c
                                        
                                    
                                    -
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    ∙
                                    
                                        
                                            Λ
                                        
                                        
                                            c
                                        
                                    
                                
                             is a projection matrix where                                 
                                    I
                                
                             is an identity matrix and                                 
                                    
                                        
                                            Θ
                                        
                                        
                                            c
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                        
                                            H
                                        
                                    
                                    
                                        
                                            ∙
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                            ; and
                                
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             is a Z-update output for a                                 
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            -th iteration of a Z-update procedure for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of the desired cell for the                                 
                                    c
                                
                            -th carrier.

37.	(Currently Amended) The MIMO OFDM transmitter system of claim 36 wherein, in order to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier, the processing circuitry is further operable to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in accordance with: 
                
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    =
                    
                        
                            Κ
                        
                        
                            c
                        
                    
                    ∙
                    
                        
                            
                                
                                    H
                                
                                ^
                            
                        
                        
                            I
                            n
                            t
                            r
                            a
                            ,
                            n
                            ,
                            c
                        
                        
                            H
                        
                    
                    
                        
                            s
                        
                        
                            n
                            ,
                            c
                        
                    
                    -
                    
                        
                            I
                            -
                            
                                
                                    Κ
                                
                                
                                    c
                                
                            
                            ∙
                            
                                
                                    Θ
                                
                                
                                    c
                                
                            
                            -
                            
                                
                                    Κ
                                
                                
                                    c
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Λ
                                        
                                        ^
                                    
                                
                                
                                    c
                                
                            
                        
                    
                    
                        
                            z
                        
                        
                            n
                            ,
                            c
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             is the X-update output for the                                 
                                    k
                                
                            -th iteration of the multi-carrier CRAM processing scheme for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of a desired cell in a wireless communication system for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                
                             is defined as                                 
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            I
                                                            n
                                                            t
                                                            r
                                                            a
                                                            ,
                                                            n
                                                            ,
                                                            c
                                                        
                                                        
                                                            H
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    H
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            I
                                                            n
                                                            t
                                                            r
                                                            a
                                                            ,
                                                            n
                                                            ,
                                                            c
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    Λ
                                                                
                                                                ^
                                                            
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                             where                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is a channel matrix for a MIMO channel for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the desired cell for the                                 
                                    c
                                
                            -th carrier, and                                 
                                    
                                        
                                            
                                                
                                                    Λ
                                                
                                                ^
                                            
                                        
                                        
                                            c
                                        
                                    
                                
                             is a known estimate of a covariance of an inter-cell interference response for the                                 
                                    c
                                
                            -th carrier;
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                        
                                            H
                                        
                                    
                                
                             is a Hermitian transpose of the channel matrix                                 
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                            ;
                                
                                    
                                        
                                            s
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                    
                                
                             is an                                 
                                    n
                                
                            -th frequency-domain input signal of the plurality of frequency-domain input signals of the desired cell for the                                 
                                    c
                                
                            -th carrier;
                                
                                    I
                                    -
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    ∙
                                    
                                        
                                            Θ
                                        
                                        
                                            c
                                        
                                    
                                    -
                                    
                                        
                                            Κ
                                        
                                        
                                            c
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    Λ
                                                
                                                ^
                                            
                                        
                                        
                                            c
                                        
                                    
                                
                             is a projection matrix where                                 
                                    I
                                
                             is an identity matrix and                                 
                                    
                                        
                                            Θ
                                        
                                        
                                            c
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                        
                                            H
                                        
                                    
                                    
                                        
                                            ∙
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            I
                                            n
                                            t
                                            r
                                            a
                                            ,
                                            n
                                            ,
                                            c
                                        
                                    
                                
                            ; and
                                
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             is a Z-update output for a                                 
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            -th iteration of a Z-update procedure for the                                 
                                    n
                                
                            -th frequency-domain precoded signal of the desired cell for the                                 
                                    c
                                
                            -th carrier.

38.	(Previously Presented) The MIMO OFDM transmitter system of claim 25 wherein:
	the MIMO OFDM transmitter system is a concurrent multi-band transmitter system that concurrently transmits on two or more frequency bands; 
	the two or more carriers comprise at least one carrier in each frequency band of the two or more frequency bands; and
	the multi-carrier processing scheme is a multi-band processing scheme such that the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches, respectively, is a plurality of multi-band time-domain transmit signals for the plurality of antenna branches, respectively.

39.	(Canceled)

40.	(Previously Presented) A Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system, comprising:
	precoding circuitry operable to, for each carrier of two or more carriers, perform precoding of a plurality of frequency-domain input signals for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier, respectively; and
	processing circuitry operable to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier processing scheme to provide a plurality of multi-carrier time-domain transmit signals for a plurality of antenna branches, respectively, of the MIMO OFDM transmitter system, the multi-carrier processing scheme providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches;
	wherein:
		the MIMO OFDM transmitter system is a concurrent multi-band transmitter system that concurrently transmits on two or more frequency bands; 
		the two or more carriers comprise at least one carrier in each frequency band of the two or more frequency bands; and
		the multi-carrier processing scheme is a multi-band processing scheme such that the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches, respectively, is a plurality of multi-band time-domain transmit signals for the plurality of antenna branches, respectively;
wherein, in order to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-band CRAM processing scheme, the processing circuitry is further operable to:
for each                                 
                                    b
                                
                            -th frequency band of the two or more frequency bands:
for each                                 
                                    c
                                
                            -th carrier of the at least one carrier in the                                 
                                    b
                                
                            -th frequency band:
for each                                 
                                    n
                                
                            -th frequency-domain precoded signal of the plurality of frequency-domain precoded signals for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for                                 
                                    n
                                    =
                                    1
                                    ,
                                    …
                                    ,
                                    N
                                
                            , perform a frequency-domain X-update procedure on the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band to provide an X-update output                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for a                                 
                                    k
                                
                            -th iteration of the multi-band CRAM processing scheme;
reorder the X-update outputs,                                 
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            , for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band to thereby provide a plurality of antenna-domain vectors for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band, each comprising                                 
                                    N
                                
                             frequency-domain samples, for the plurality of antenna branches, respectively;
transform the plurality of antenna-domain vectors for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band from the frequency-domain to the time-domain to thereby provide a plurality of time-domain signals for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for the plurality of antenna branches, respectively; and
for each time-domain signal of the plurality of time-domain signals for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band:
add a CP to the time-domain signal;
after adding the CP, perform channel filtering on the time-domain signal to provide a filtered signal; 
interpolate the filtered signal to a desired sampling rate to thereby provide an interpolated signal, wherein one or more samples at an end of the interpolated signal are missing;
copy, to the end of the interpolated signal, one or more samples from a front portion of the interpolated signal that correspond to the one or more samples that are missing, thereby replacing the one or more samples that are missing; and
after replacing the one or more samples that are missing, tune the interpolated signal to a desired frequency offset for the                                 
                                    c
                                
                            -th carrier to thereby provide a tuned signal for the respective antenna branch for the                                 
                                    c
                                
                            -th carrier; and
for each antenna branch of the plurality of antenna branches, combine the tuned signals for the antenna branch for the at least one carrier in the                                 
                                    b
                                
                            -th frequency band to provide a time-domain transmit signal for the antenna branch for the                                 
                                    b
                                
                            -th frequency band; and
for each antenna branch of the plurality of antenna branches, combine the time-domain transmit signals for the antenna branch for the two or more frequency bands to provide the multi-band time-domain transmit signal for the antenna branch. 

41.	(Previously Presented) The MIMO OFDM transmitter system of claim 40 wherein the processing circuitry is further operable to:
for each                                 
                                    b
                                
                            -th frequency band of the two or more frequency bands:
for each                                 
                                    m
                                
                            -th antenna branch of the plurality of antenna branches:
perform a time-domain Z-update procedure on the time-domain transmit signal for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band to provide a time-domain Z-update output                                 
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band for a                                 
                                    k
                                
                            -th iteration of the multi-band CRAM processing scheme; and 
for each                                 
                                    c
                                
                            -th carrier of the at least one carrier in the                                 
                                    b
                                
                            -th frequency band:
for each                                 
                                    m
                                
                            -th antenna branch of the plurality of antenna branches:
tune the time-domain Z-update output                                 
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band to baseband to thereby provide a time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band;
zero pad the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band;
after zero padding, decimate the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band to a desired sampling rate;
after decimating, perform CP removal on the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band; and
after performing CP removal, transform the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band from the time-domain to the frequency-domain to thereby provide a frequency-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band; and 
perform a reverse reordering on the frequency-domain Z-update outputs for the plurality of antenna branches for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band to thereby provide Z-update outputs                                 
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            (
                                            k
                                            )
                                        
                                    
                                
                             for the frequency-domain X-update procedures performed on a plurality of frequency-domain precoded signals for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for a                                 
                                    (
                                    k
                                    +
                                    1
                                    )
                                
                            -th iteration of the multi-band CRAM processing scheme.

42.	(Currently Amended) The MIMO OFDM transmitter system of claim 41 wherein, in order to perform the time-domain Z-update procedure on the time-domain transmit signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            b
                        
                    -th frequency band to provide the time-domain Z-update output                         
                            
                                
                                    Z
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                     for the                         
                            m
                        
                    -th antenna branch for the                         
                            b
                        
                    -th frequency band for the                         
                            k
                        
                    -th iteration of the multi-band CRAM processing scheme, the processing circuitry is further operable to:
	perform the time-domain Z-update procedure on the time-domain transmit signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            b
                        
                    -th frequency band in accordance with:
                
                    
                        
                            Z
                        
                        
                            m
                            ,
                            b
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            Z
                        
                        
                            m
                            ,
                            b
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    +
                    
                        
                            Y
                        
                        
                            m
                            ,
                            b
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    -
                    
                        
                            X
                        
                        
                            m
                            ,
                            b
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is the time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band for the                                 
                                    k
                                
                            -th iteration of the multi-band CRAM processing scheme;
                                
                                    
                                        
                                            Z
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is a time-domain Z-update output for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band for a                                 
                                    (
                                    k
                                    -
                                    1
                                    )
                                
                            -th iteration of the multi-band CRAM processing scheme;
                                
                                    
                                        
                                            Y
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band and is defined as:
                
                    
                        
                            Y
                        
                        
                            m
                            ,
                            b
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        h
                                                    
                                                    
                                                        h
                                                        i
                                                        g
                                                        h
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                e
                                                                r
                                                                r
                                                                Y
                                                            
                                                            
                                                                m
                                                                ,
                                                                b
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                         
                                        ×
                                        
                                            
                                                e
                                                r
                                                r
                                                Y
                                            
                                            
                                                m
                                                ,
                                                b
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        ,
                                         
                                        i
                                        f
                                         
                                        
                                            
                                                
                                                    
                                                        e
                                                        r
                                                        r
                                                        Y
                                                    
                                                    
                                                        m
                                                        ,
                                                        b
                                                    
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        >
                                        
                                            
                                                T
                                                h
                                            
                                            
                                                h
                                                i
                                                g
                                                h
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        h
                                                    
                                                    
                                                        l
                                                        o
                                                        w
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                e
                                                                r
                                                                r
                                                                Y
                                                            
                                                            
                                                                m
                                                                ,
                                                                b
                                                            
                                                            
                                                                
                                                                    
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                t
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                         
                                        
                                            
                                                e
                                                r
                                                r
                                                Y
                                            
                                            
                                                m
                                                ,
                                                b
                                            
                                            
                                                
                                                    
                                                        k
                                                    
                                                
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        ,
                                         
                                        i
                                        f
                                         
                                        
                                            
                                                
                                                    
                                                        e
                                                        r
                                                        r
                                                        Y
                                                    
                                                    
                                                        m
                                                        ,
                                                        b
                                                    
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        <
                                        
                                            
                                                T
                                                h
                                            
                                            
                                                l
                                                o
                                                w
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            T
                                                            h
                                                        
                                                        
                                                            l
                                                            o
                                                            w
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    ,
                                                     
                                                    i
                                                    f
                                                     
                                                    
                                                        
                                                            
                                                                
                                                                    e
                                                                    r
                                                                    r
                                                                    Y
                                                                
                                                                
                                                                    m
                                                                    ,
                                                                    b
                                                                
                                                                
                                                                    
                                                                        
                                                                            k
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                    =
                                                    0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            e
                                                            r
                                                            r
                                                            Y
                                                        
                                                        
                                                            m
                                                            ,
                                                            b
                                                        
                                                        
                                                            
                                                                
                                                                    k
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    ,
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            

	wherein:
                        
                            
                                
                                    e
                                    r
                                    r
                                    Y
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            2
                            ∙
                            
                                
                                    X
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Z
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            
                            
                                
                                    t
                                
                            
                        
                    ;
and
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is the time-domain transmit signal for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    b
                                
                            -th frequency band for the k-th iteration of the multi-band CRAM processing scheme;
                                
                                    
                                        
                                            e
                                            r
                                            r
                                            Y
                                        
                                        
                                            m
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                             is an output of the time-domain Z-update function for the                                 
                                    m
                                
                            -th antenna branch for the                                 
                                    k
                                
                            -th iteration of the CRAM algorithm;
                                
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            h
                                            i
                                            g
                                            h
                                        
                                    
                                
                             is an upper clipping threshold; and
                                
                                    
                                        
                                            T
                                            h
                                        
                                        
                                            l
                                            o
                                            w
                                        
                                    
                                
                             is a lower clipping threshold.

43.	(Previously Presented) The MIMO OFDM transmitter system of claim 41 wherein, in order to perform CP removal on the time-domain Z-update output                         
                            
                                
                                    Z
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    
                                        
                                            k
                                        
                                    
                                
                            
                        
                     for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band, the processing circuitry is further operable to:
remove, from the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band, a first portion of the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band that corresponds to the CP of the respective time-domain signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band; and
for each sample in the first portion that has a magnitude that is less than that of a respective sample in a second portion of the time-domain Z-update output for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band that corresponds to a portion of the respective time-domain signal for the                         
                            m
                        
                    -th antenna branch for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band from which the CP was derived, replace the respective sample in the second portion with the sample in the first portion.    

44.	(Currently Amended) The MIMO OFDM transmitter system of claim 40 wherein, in order to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band, the processing circuitry is further operable to perform the frequency-domain X-update procedure on the                         
                            n
                        
                    -th frequency-domain precoded signal for the                         
                            c
                        
                    -th carrier in the                         
                            b
                        
                    -th frequency band in accordance with:
                
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                            ,
                            b
                        
                        
                            
                                
                                    k
                                
                            
                        
                    
                    =
                    
                        
                            C
                        
                        
                            n
                            ,
                            c
                            ,
                            b
                        
                    
                    ⋅
                    
                        
                            z
                        
                        
                            n
                            ,
                            c
                            ,
                            b
                        
                        
                            
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            x
                        
                        
                            n
                            ,
                            c
                            ,
                            b
                        
                        
                            Z
                            F
                        
                    
                
            
wherein:
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             is the X-update output for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for the                                 
                                    k
                                
                            -th iteration of the multi-band CRAM processing scheme for the                                 
                                    n
                                
                            -th frequency-domain precoded signal;
                                
                                    
                                        
                                            C
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                    
                                
                             is a projection matrix for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band that is defined as                                 
                                    
                                        
                                            C
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                    
                                    =
                                    I
                                    -
                                    
                                        
                                            P
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                    
                                        
                                            H
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                    
                                
                             where                                 
                                    I
                                
                             is an identity matrix,                                 
                                    
                                        
                                            P
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                
                             is a zero-forcing precoding matrix applied to the                                 
                                    n
                                
                            -th frequency-domain input signal of the plurality of frequency-domain input signals for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band during precoding to provide the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band, and                                 
                                    
                                        
                                            H
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                    
                                
                             is a channel matrix for the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band;
                                
                                    
                                        
                                            z
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            
                                                
                                                    k
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                             is a Z-update output for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band for a                                 
                                    
                                        
                                            k
                                            -
                                            1
                                        
                                    
                                
                            -th iteration of a Z-update procedure for the                                 
                                    n
                                
                            -th frequency-domain precoded signal; and
                                
                                    
                                        
                                            x
                                        
                                        
                                            n
                                            ,
                                            c
                                            ,
                                            b
                                        
                                        
                                            Z
                                            F
                                        
                                    
                                
                             is the                                 
                                    n
                                
                            -th frequency-domain precoded signal for the                                 
                                    c
                                
                            -th carrier in the                                 
                                    b
                                
                            -th frequency band.

45.	(Previously Presented) The MIMO OFDM transmitter system of claim 40 wherein the multi-band CRAM processing scheme incorporates multi-cell interference scenarios.

46-48.	(Canceled)

Allowable Subject Matter
8.         Claims 1, 25,27, 30-38,40-45 are allowed.
9.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
10.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.         The following is a statement of reasons for allowance: 
Regarding claims 1, 25 and 40, the prior art of record, specifically Akkarakaran et al discloses in fig. 2, a method of operation of a Multiple Input Multiple Output, MIMO, Orthogonal Division Multiplexing, OFDM, transmitter system ([0047], A transmit (TX) multiple-input multiple-output (MIMO) processor 230 may perform spatial processing (e.g., precoding) on the data symbols), comprising:
 for each carrier of two or more carriers, performing precoding of a plurality of frequency-domain input signals ( see [0076], This, in turn, may create time-domain periodic copies of the corresponding SC-FDM waveform, which in effect maintains the low PAPR characteristic of the corresponding SC-FDM waveform. For example, when alternating tones or subcarriers are used in the frequency domain, the resulting waveform may be compressed in the time domain, and may be repeated according to an upsampling rate of the resulting waveform while maintaining the low PAPR characteristic. , [0082], the DFT spreading may transform symbols of signal A and signal B to respective frequency domain signals, which are, in turn, mapped to multiple subcarriers. The UE 120 may transform the mapped signals using an inverse DFT (IDFT) to obtain a time domain waveform that may be transmitted to the BS 110, and fig. 6, transmit diversity with time and frequency interleaving while preserving low PAPR  ) for the carrier to provide a plurality of frequency-domain precoded signals for the carrier, the plurality of frequency-domain input signals for the carrier being for a plurality of transmit layers for the carrier ( [0066], multi-layer transmissions) , in, respectively; and 
processing the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with a multi-carrier (see([0005], multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation) ,  [0049], a Tx MIMO processor 266, DFT-s OFDM, CP-OFDM, ets).
the multi-carrier processing providing Peak-to-Average Power Ratio, PAPR, reduction for Cyclic Prefixes, CPs, of the plurality of multi-carrier time-domain transmit signals for the plurality of antenna branches (see [0008], may generate transmissions on the two or more antennas according to a process for frequency and time domain multiplexing of low PAPR waveforms with multiple streams, [0049], a Tx MIMO processor 266, DFT-s OFDM, CP-OFDM, ets). In [0064], CP-OFDM is disclosed, [0066], low PAPR MIMO transmission s with precoding, 8 transmit antennas with multi-layer multi-transmission, aggregation of multiple cells).
Studer discloses employing a CRAM processing scheme to provide signals for time domain transmission (see page 18-24, Algorithm 1, CRAM: Convex Reduction of Amplitudes).
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the multi-carrier processing scheme is a multi-carrier Convex Reduction of Amplitudes, CRAM, processing scheme; and
	wherein, in order to process the two or more pluralities of frequency-domain precoded signals for the two or more carriers, respectively, in accordance with the multi-carrier CRAM processing scheme, the processing circuitry is further operable to:
for each                     
                        c
                    
                -th carrier of the two or more carriers:
o	for each             
                n
            
        -th frequency-domain precoded signal of the plurality of frequency-domain precoded signals for the             
                c
            
        -th carrier for             
                n
                =
                1
                ,
                …
                ,
                N
            
        , perform a frequency-domain X-update procedure on the             
                n
            
        -th frequency-domain precoded signal for the             
                c
            
        -th carrier to provide an X-update output             
                
                    
                        x
                    
                    
                        n
                        ,
                        c
                    
                    
                        
                            
                                k
                            
                        
                    
                
            
         for the             
                n
            
        -th frequency-domain precoded signal for the             
                c
            
        -th carrier for a             
                k
            
        -th iteration of the multi-carrier CRAM processing scheme;
o	reorder the X-update outputs,             
                
                    
                        x
                    
                    
                        n
                        ,
                        c
                    
                    
                        
                            
                                k
                            
                        
                    
                
            
        , for the             
                c
            
        -th carrier for the plurality of frequency-domain precoded signals to thereby provide a plurality of antenna- domain vectors, each comprising             
                N
            
         frequency-domain samples, for the plurality of antenna branches, respectively;
transform the plurality of antenna-domain vectors from the frequency-domain to the time-domain to thereby provide a plurality of time-domain signals for the plurality of antenna branches, respectively; and
for each time-domain signal of the plurality of time-domain signals:
add a CP to the time-domain signal;
after adding the CP, perform channel filtering on the time-domain signal to provide a filtered signal; 
interpolate the filtered signal to a desired sampling rate to thereby provide an interpolated signal, wherein one or more samples at an end of the interpolated signal are missing;
copy, to the end of the interpolated signal, one or more samples from a front portion of the interpolated signal that correspond to the one or more samples that are missing, thereby replacing the one or more samples that are missing; and
after replacing the one or more samples that are missing, tune the interpolated signal to a desired frequency offset for the                     
                        c
                    
                -th carrier to thereby provide a tuned signal for the respective antenna branch for the                     
                        c
                    
                -th carrier; and
for each antenna branch of the plurality of antenna branches, combine the tuned signals for the antenna branch for the two or more carriers to provide the multi-carrier time-domain transmit signal for the antenna branch as recited in claim 1.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 25, 2022